Citation Nr: 1115372	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for internal derangement of the right knee.

2.  Entitlement to an initial disability rating higher than 10 percent for thoracic spine facet with hypertrophy and degenerative changes.

3.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the cervical spine with spondylosis, to include an initial disability rating higher than 10 percent prior to April 7, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1985 to February 1986 and from March 1986 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  The January 2006 decision granted the Veteran's claims for service connection for cervical and thoracic spine disorders and for a right knee disorder, assigning an initial disability rating of 10 percent for each disability, effective from November 1, 2005 (the day after the Veteran separated from service).  The Veteran expressed disagreement with these assigned initial disability ratings.

In January 2009, during the pendency of his appeal, the RO granted the Veteran's claim for convalescence for the cervical spine disorder, necessitating a 100 percent rating from April 7, 2008 until June 1, 2008, and increased his rating from 10 to 20 percent thereafter.  The Veteran continued to appeal this increased rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In his VA-9, the Veteran indicated that he had been experiencing difficulty with his left knee, which he believed was a result of overcompensating for his service connected right knee disability.  As such, the Board concludes that the issue of entitlement to service connection for a left knee disability as secondary to a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  
Unfortunately, the Board must remand the Veteran's claim for an initial rating higher than 10 percent for his low back disorder to the RO via the Appeals Management Center (AMC) for additional development and consideration.  The Board is, however, going ahead and deciding the two remaining claims.


FINDINGS OF FACT

1.  The Veteran's right knee disability is not characterized by tibia or fibula impairment; limitation of flexion to 30 degrees; limitation of extension to 15 degrees; dislocated cartilage; moderate instability or subluxation on clinical testing; or ankylosis.  

2.  Prior to April 7, 2008, the Veteran's cervical spine disability was characterized by forward flexion of 45 degrees even accounting for pain and any additional functional limitation.

3.  Since June 1, 2008, even considering pain and any additional functional limitation, the Veteran has demonstrated forward flexion in his cervical spine in excess of 15 degrees.  

4.  There is no evidence during the course of the Veteran's appeal that he has been prescribed any bed rest to treat incapacitating episodes of intervertebral disc syndrome. 

5.  Separate neurologic impairment has not been shown as a result of the Veteran's cervical spine disability. 


CONCLUSIONS OF LAW

1.  The criteria are not met for either a rating in excess of 10 percent for right knee arthritis with limitation of motion or for a rating in excess of 10 percent for right knee instability.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes 5019, 5256-5262 (2010).  

2.  The criteria for a rating in excess of 20 percent for a cervical spine disability, to include an initial disability rating higher than 10 percent for the cervical spine disability prior to April 7, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code 5299-5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on the underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2005 and January 2007.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  The January 2007 letter also complied with Dingess by discussing the downstream disability rating and effective date elements of the claim.  

In cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required Statement of the Case (SOC) (and even an Supplemental SOC (SSOC)) discussing the downstream elements of his claims for higher initial ratings and citing the applicable statutes and regulations.  Moreover, in any event, as mentioned, he was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records and private treatment records in support of his claims.  In addition, the RO arranged for two VA compensation examinations in May 2005, prior even to the Veteran's separation from service, to first determine whether the Veteran was entitled to service connection for any disability.  Since that time, the Veteran has received additional examinations in May 2007 and again in December 2008 to reassess the severity of his cervical spine and right knee disabilities.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee or cervical spine disabilities since his most recent VA examinations.  Furthermore, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 

A.  Right Knee Claim

The Veteran currently receives two 10 percent ratings for his right knee disability, based on limitation of motion and instability.  The Veteran's knee disability has been rated as analogous to bursitis under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  This Diagnostic Code directs that a rating be assigned based on limitation of motion of the right knee, and the 10 percent rating is therefore assigned under Diagnostic Code 5260 for limitation of flexion.  The Veteran also receives a 10 percent rating based on a finding of mild instability in the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran claims that his right knee disability is more disabling than it is currently rated. 

The Board will first assess the range of motion of the Veteran's right knee.  As noted, the Veteran is currently rated at 10 percent based on limitation of flexion under Diagnostic Code 5260, which provides that flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261 provides that extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; and, extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that separate ratings may be assigned for both limitation of extension and for limitation of flexion.  VAOPGCPREC 9-2004.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

Turning to the specific facts concerning his appeal of a higher initial rating, the probative (competent and credible) medical and lay evidence of record does not indicate a rating in excess of 10 percent is warranted based on limitation of motion of the right knee.  The evidence relevant to this determination includes the VA examination reports dated in May 2005, May 2007 and December 2008, VA outpatient treatment records, and the Veteran's statements.

In May 2005, while still in service, the Veteran underwent a VA examination of his right knee.  It was noted that a meniscectomy had been performed in February 2005.  The Veteran reported that his main symptoms were pain and popping, but he denied that the right knee caused any incapacitation.  The Veteran indicated that his knee prevented running, jumping, marching, squatting, kneeling and heavy lifting, but he denied that the  condition caused any lost time from work.  Range of motion testing showed that the Veteran had flexion to 140 degrees and full extension to 0 degrees.  The examiner acknowledged that after repetitive use, there was additional limitation due to pain, fatigue, weakness, and lack of endurance, and noted that pain had the major functional impact; however, the examiner found that pain began at 140 degrees of flexion.  X-rays of the right knee were within normal limits.  The examiner diagnosed the Veteran with internal derangement of the lateral meniscus posterior horn.  

Following service, the Veteran underwent a second VA examination in May 2007.  The examiner noted that the Veteran occasionally used a cane when walking, and the Veteran reported moderate pain with walking as well as impairment during climbing, bending and walking.  The examiner noted that the Veteran was able to walk one to three miles.  Range of motion testing revealed active and passive ranges of motion from 0 to 118 degrees.  However, no additional limitation of motion was noted on repetitive motion.  X-rays confirmed the existence of arthritis in the right knee and narrowing of the medial knee joint space.  

The Veteran's VA treatment records from confirm the diagnoses of internal derangement of the medial and lateral menisci posterior horns and also his subjective complaints of pain in his right knee.  While the Veteran received treatment for his right knee disability during this time, the VA treatment records do not show that any range of motion tests were conducted.

At the most recent VA examination in December 2008, crepitation and tenderness were observed but the examiner did not find clicks or snaps, grinding, instability, symptoms of arthritis, or incapacitating episodes due to arthritis.  Range of motion testing revealed flexion in the Veteran's right knee from 0 to 130 degrees, with normal extension of 0 degrees.  The examiner did note objective evidence of pain following repetitive motion, but found that repetitive motion did not cause additional loss of motion.  X-rays showed no fractures, dislocations or significant arthritic changes.  Concerning any impact this disability has the Veteran's occupational function, the examiner noted the Veteran had decreased concentration and mobility, problems lifting and carrying, lack of stamina and pain.  

Based on the evidence as described above, the Board finds that the Veteran is not entitled to rating in excess of 10 percent for limitation of flexion of the right knee under DC 5260, since it requires flexion to be limited to 30 degrees.  Here, there is simply no objective clinical evidence documenting limitation of flexion that would even approach 30 degrees.  Rather, the Veteran consistently demonstrated flexion to 130 degrees or more at all three of his VA examinations during the course of his appeal.  Similarly, the Veteran demonstrated full extension to 0 degrees at all three VA examinations, so he is not entitled to a separate compensable rating under DC 5261.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, the Board finds that the effects of pain, and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's right knee disability are contemplated by the currently assigned 10 percent rating.  There is no indication that the pain associated with the Veteran's right knee causes functional loss greater than that contemplated by the 10 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  It is true that pain was seen on range of motion testing, but the Veteran was nevertheless still able to demonstrate range of motion well in excess of what would be required for a rating in excess of 10 percent based on limitation of flexion or for a compensable rating for limitation of extension.  Furthermore, the examiners consistently found that range of motion was not additionally limited by repetitive motion.  As such, a higher rating is not warranted based on limitation of motion.

As noted, in addition to ratings based on limitation of motion, a rating may also be provided based on either recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, DC 5257; which assigns 10, 20, or 30 percent ratings, depending on whether the instability or subluxation is slight, moderate or severe respectively.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

At the May 2005 VA examination, while the Veteran was still in service, the examiner stated that a drawer test of the right knee was abnormal with severe instability, and a McMurray's test was abnormal with moderate instability.  It was noted that the Veteran had undergone a right knee meniscectomy in February 2005.

At the May 2007 VA examination, the first post-service examination, the Veteran reported that his right knee was unstable during walking, with popping and moderate pain.  The examiner indicated that the Veteran had giving way and instability in his right knee, although no episodes of dislocation or locking were detected.  The Veteran reported daily episodes of locking.  The examiner concluded that the Veteran's right knee instability was mild.  There was no meniscus abnormality noted.

At the most recent VA examination in December 2008, the Veteran reported right knee instability, but the examiner noted that no instability was detected on physical examination.  The Veteran also reported weekly episodes of locking, but he denied any episodes of dislocation or subluxation.  Again the examiner found no meniscus abnormality.

VA treatment records and private treatment records have also been reviewed, but they fail to describe right knee instability that is different from that described in the examination reports.

While the Veteran was noted to have significant knee instability while still in service, it is noted that the May 2005 examination was conducted only 3 months after the surgery on the Veteran's right knee to repair his meniscus.  At the first post-service examination, the Veteran was still noted to have instability, but the instability was described as mild.  The Veteran continued to report instability in 2008, but the VA examiner found no instability on physical examination.  As such, the Board finds that the instability in the Veteran's right knee is appropriately rated by the 10 percent rating that is currently assigned. 

The Board has also considered the applicability of other diagnostic codes.  However, the Board finds that 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has any of these conditions.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  For example, the mere fact that he continues to have range of motion in his knee, albeit not normal range of motion (especially, as will be explained, on flexion), in turn means that, by definition, his knee is not ankylosed.  Ankylosis is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

A separate rating is not warranted under Diagnostic Code 5259, as the Veteran already receives 10 percent ratings for both limitation of motion and instability.  Additionally, a rating is not warranted under Diagnostic Code 5258 as there is no evidence of dislocation of the semilunar cartilage.

The Board also emphasizes that in addition to the medical evidence, the Veteran's personal assertions in support of his claim have been considered.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his right knee disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his right knee disability.

The Board also concludes that during the course of the Veteran's appeal, the factual findings have not shown any distinct time periods where his right knee exhibited symptoms that would warrant different ratings, so staged ratings are not appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As such, the criteria for ratings in excess of 10 percent for either right knee instability or limitation of motion have not been met; and the Veteran's claim is therefore denied. 

B.  Cervical Spine Disability

The Veteran argues that prior to April 2008 his cervical spine disability was more severe than the 10 percent disability rating that was initially assigned following his separation from military service.  In April 2008, the Veteran underwent a cervical discectomy, spinal canal decompression and interbody fusion, and he was assigned a temporary total disability rating of 100 percent from April 7, 2008 to June 1, 2008.  Following his post-surgical convalescence, the Veteran was assigned a assigned 20 percent rating, effective from June 1, 2008.  The Veteran contends that his cervical spine disability is more disabling than it is currently rated.

The Veteran's cervical spine disability is currently rated under 38 C.F.R. § 4.71a, DC 5299-5242.  

Diagnostic Code 5242 is evaluated under the following General Formula for Rating Diseases and Injuries of the Spine, which provides:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating requires forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

A 20 percent rating requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire spine.

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, DCs 5235-5243.

Alternatively, a rating may be assigned for intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes.  Whichever method results in the higher evaluation when all disabilities are combined under § 4.25 is applied. 

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months;

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and, 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

1.  Rating in Excess of 10 Percent Earlier than April 7, 2008.

As noted, the Veteran was granted service connection for his cervical spine disability and assigned an initial disability rating of 10 percent, effective the day following his separation from service.  On April 7, 2008, the Veteran had surgery performed on his cervical spine and he was given a temporary 100 percent rating for convalescence as of that date.  As such, the Board is initially concerned with whether a rating in excess of 10 percent is warranted for the Veteran's cervical spine disability from September 2005 until April 2008.
 
The relevant evidence for this period of his appeal includes private treatment records from April 2005 from Dr. A.P.; February 2006 to February 2007 from Dr. M.P.; and, February 2008 from Dr. J.B.  Similarly, the Veteran's VA treatment records from were also reviewed, and the Veteran received a compensation examination in May 2005.  

As initial matter, the April 2005 private treatment record from Dr. A.P. is, in fact, a psychological evaluation.  However, the Board notes the diagnosis of cervical spondylosis with degenerative discs.  There are no objective clinical findings pertaining to this disorder in the April 2005 psychological evaluation.  

Furthermore, neither the private nor the VA treatment records provide any results of range of motion testing.

The Veteran underwent a compensation examination in May 2005 at which time he was diagnosed with cervical spondylosis with degenerative discs.  The examiner noted there was no evidence of ankylosis, radiating pain on movement, or muscle spasms.  The Veteran's ranges of cervical spine motion were as follows: flexion to 45 degrees, with pain at 35 degrees; extension to 40 degrees, with pain at 30 degrees; right and left lateral flexion to 30 degrees, with pain at 30 degrees; right rotation to 70 degrees, with pain at 70 degrees; and, left rotation to 60 degrees, with pain at 60 degrees.  His combined range of motion for the cervical spine was 275 degrees.  Furthermore, the combined range of motion for the Veteran's cervical spine before pain began was 355.  The examiner also noted that pain had a major functional impact on the Veteran's spine but was not additionally limited by repetitive use fatigue, weakness, lack of endurance and incoordination.  

The Veteran's combined range of cervical spine motion before pain began, 275 degrees, simply does not meet the requirements of the higher 20 percent rating, which requires that the combined range of motion of the cervical spine be less than 170 degrees.  

As with the Veteran's right knee, the Board has considered whether a higher disability evaluation is warranted for the Veteran's cervical spine disability on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, it does not.  While the examiner acknowledged that pain had a major functional impact on the Veteran's spine, the fact remains that pain was not noted to begin until 35 degrees of flexion.  As such, even accepting that the Veteran only had pain free flexion to 35 degrees, the Veteran would still not meet the 30 degree limit for a rating in excess of 10 percent.  Furthermore, the combined range of motion of the Veteran's cervical spine using the point at which the Veteran demonstrated pain yielded 275 degrees which greatly exceeds the 170 degree requirement for a higher rating.  Additionally, the examiner stated that range of motion of the Veteran's cervical spine was not additionally limited by repetitive use fatigue, weakness, lack of endurance and incoordination

Therefore, the evidence of record does not support the conclusion that the pain produced by the Veteran's cervical spine disability caused functional loss greater than that contemplated by the 10 percent evaluation now assigned prior to April 2008.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.

Additionally, the examiner at the May 2005 VA examination reported the Veteran's contentions that he suffers from two periods of incapacitating episodes a year, lasting approximately two days, so, at most, four days in a 12 month period.  However, pursuant to DC 5243, the minimum 10 percent rating requires a total duration of at least one week but less than two weeks in the past 12 months.  Therefore, the Veteran is also not entitled to a separate rating under DC 5243 for invertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243.  

While a rating in excess of 10 percent was not available based on orthopedic criteria, as noted above, a separate disability rating may be assigned for objective evidence of associated neurological manifestations.  However, in this case, the Veteran was not shown to have any neurologic impairment as a result of his service connected cervical spine disability from the date of claim until April 2008.  For example, at the Veteran's May 2005 VA examination, the Veteran's motor function was found to be within normal limits, reflexes in the upper extremities were also normal, and the Veteran did not report any radiating pain.  The examiner did note that sensory function was abnormal with findings of decreased sensation to the left 4th and 5th fingers.  However, this was attributed to his left ulnar nerve disorder, for which the Veteran was assigned a 10 percent disability rating in January 2006.  Therefore, he is not entitled to a separate compensable rating under an applicable diagnostic code for neurological manifestations as a result of his cervical spine disorder.  

The Veteran's VA outpatient treatment records from this period confirm the diagnosis of cervical spondylosis.  Further, they show the Veteran received treatment for his cervical spine, including his subjective complaints of pain, throughout this time period.  However, there are no objective clinical findings, including range of motion testing, to support his contentions that he is entitled to an initial rating higher than 10 percent.  

The record also contains the contemporaneous private treatment records from February 2006 to February 2007 from Dr. M.P.; and, February 2008 from Dr. J.B.  The February 2007 MRI of the cervical spine showed a history of spinal lesion and presumed arthritic changes.  Further, the February 2008 private treatment record from Dr. J.B. included a CT of the cervical spine.  The CT revealed moderate-sized left paracentral disc protrusion with minimal adjacent spurring at C5-6.  Similarly to the VA treatment records, there are no objective clinical findings to support his contentions that he is entitled to an initial rating higher than 10 percent, including indications of bed rest, limitation of his range of motion of the cervical spine, or neurological impairments.  

The Board also emphasizes that in addition to the medical evidence, the Veteran's personal assertions in support of his claim have been considered.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of pain due to his cervical spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his cervical spine disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his disability.  In this case, while the Veteran has asserted that he believed a rating in excess of 10 percent was warranted for his cervical spine disability prior to April 2008, he has not pointed to any medical evidence that would support such a conclusion.

The Board also concludes that prior to April 2008, the Veteran's appeal, the factual findings have not shown any distinct time periods where the Veteran's cervical spine disability exhibited symptoms that would warrant different ratings, so staged ratings are not appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As the preponderance of the evidence is against assigning a rating higher than 10 percent for the period of November 1, 2005 to April 7, 2008, the "benefit-of-the- doubt" rule is not applicable, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

2.  Rating in excess of 20 Percent since June 1, 2008.

In April 2008, the Veteran underwent surgery for anterior C5-C6 cervical discectomy, spinal canal decompression at C5-C6, and interbody fusion, with anterior plate fixation.  He was granted a temporary 100 percent rating for a period of convalescence following this procedure.  Thereafter, the RO assigned a disability rating of 20 percent, effective from June 1, 2008.  The Veteran contends that his cervical spine disability is more severe than 20 percent rating currently assigned for this disorder.  

The relevant evidence for this period of the Veteran's appeal includes only the December 2008 VA compensation examination, which was conducted specifically to determine the present level of severity for his disability.  The examiner noted there was no evidence of ankylosis of the cervical spine, muscle spasms or localized tenderness.  Upon physical examination, the Veteran's ranges of motion were as follows:  flexion to 25 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and left and right lateral rotation to 50 degrees.  The examiner also noted that the Veteran suffered from pain on active range of motion and with repetitive range of motion, but there were no additional limitations on repetition of motion.  Finally, the Veteran did not report any incapacitating episodes, although he does walk with a cane.  

While there is indication that the Veteran has pain on range of motion, he nevertheless was able to demonstrate 25 degrees of flexion in his cervical spine, which greatly exceeds the 15 degree limit for a rating in excess of 20 percent.  Additionally, the examiner stated that repetitive motion did not cause any additional functional limitation beyond pain.  Therefore, a rating in excess of 20 percent is not warranted for functional limitation.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  

The Board also has considered whether the Veteran may be entitled to a higher disability rating due to incapacitating episodes as a result of IVDS, using the criteria set forth above, since he was assigned the 20 percent rating on June 1, 2008.  Here, though, according to the December 2008 VA examination, the Veteran did not suffer from any incapacitating episodes.  Therefore, he does not meet the requirements for incapacitating episode according to Note (1) definition in DCs 5235-5243.  As such, this criteria similarly does not provide grounds for assigning a higher rating for the cervical spine disability.

The Board has also considered whether a separate neurologic disability rating is warranted.  However, according to the report of the Veteran's December 2008 VA examination, the Veteran did not report any radiating pain.  Further, motor, sensory and reflex testing of his cervical spine were all found to be unremarkable.  The Veteran also had normal muscle strength, sensation and reflex in his extremities.

Therefore, the preponderance of the evidence is against assigning a rating higher than 20 percent for the Veteran's cervical spine disability, and the "benefit-of-the- doubt" rule is therefore not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Accordingly, and the Veteran's claim is denied.

Extra-Schedular Consideration

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee or cervical spine disabilities that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which is contemplated in the ratings assigned.  As such, it would not be found that either disability met the "governing norms" of an extraschedular rating.  

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations (other than the cervical spine surgery already contemplated by his temporary 100 percent disability rating from April 7, 2008 to June 1, 2008), suggesting he is not adequately compensated for these disabilities by the regular rating schedule.  His evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  As such, an extraschedular rating is denied for both the Veteran's right knee and his cervical spine disabilities.





ORDER

A rating in excess of 10 percent for internal derangement of the right knee is denied.

A rating in excess of 10 percent for instability of the right knee is denied.

A rating in excess of 20 percent for the Veteran's cervical spine disability, to include an initial disability rating higher than 10 percent prior to April 7, 2008, is denied.  


REMAND

Before addressing the remaining claim on appeal, the Board finds that additional development is required.  It is necessary to remand the thoracic spine claim to have the Veteran undergo another VA compensation examination to reassess the severity of this disability.  

Specifically, no results of range of motion testing are listed for the Veteran's lumbosacral spine in the report from the December 2008 VA compensation examination. Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this case, range of motion testing is critical to the evaluation of the Veteran's back disability.

As such, further medical comment is needed before deciding this claim.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain VA treatment records from February 2007 to the present.

2.  Schedule the Veteran for an additional VA examination to assess the nature and severity of his thoracic spine disability.  The Veteran's claims file should be provided.  A complete rationale should be provided for any opinion expressed.  The examiner should identify all low back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present in the thoracic spine.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the low back. 

In addition, if possible, the examiner should state whether the thoracic spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and, if so, the frequency and duration of those episodes.

The examiner should also determine whether the Veteran's thoracic spine disability causes any neurologic impairment. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


